DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is responsive to the amendment filed on 29 March 2021.  The examiner acknowledges the amendments to claims 1, 14, 15, and 52. Claims 1, 2, 5, 8, 11, 13-15, 17-21, 52, and 54-59 are pending.
Applicant’s amendments have overcome the rejections of claims 14, 15, and 52 under 35 USC 112(b).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 55-58 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications 
Claim 55 recites “the noise volume created by the stream of air is less than 60 decibels.” The original disclosure fails to provide support for this limitation. While the specification teaches the noise level within the ANTI is below 60 decibels or below 45 decibels, there is no description of the noise level contribution from individual noise sources, such as the stream of air. An amendment to recite “wherein, during use, the noise volume within the ANTI is less than 60 decibels” would overcome this rejection.
Claims 56-58 also recite the noise volume created by the stream of air is below specific values. These claims recite new matter for the same reasons provided for claim 55.
Allowable Subject Matter
Claims 1, 2, 5, 8, 11, 13-15, 17-21, 52, 54, and 59 allowed.
Claims 55-58 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  as noted in the previous office action, the prior art of record fails to disclose or render obvious the ANTI of claim 1.
Response to Arguments
Applicant's arguments filed 29 March 2021, with respect to the rejection of claims 55-58 under 35 USC 112(a) have been fully considered but they are not persuasive. Applicant submits that since the noise volume in the ANTI is less than 60 or 45 decibels, then the noise volume created by the stream of air must also be less than 60 or 45 decibels. The examiner notes that up to 60 or 45 decibels, or any other upper limit, for the stream of air specifically.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE BURK KUHLMAN whose telephone number is (571)270-7130.  The examiner can normally be reached on Monday-Friday 8:00 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on (571) 272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/CATHERINE B KUHLMAN/Primary Examiner, Art Unit 3791